Citation Nr: 1411365	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-00 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Propriety of a retroactive termination of educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), effective May 19, 2011.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 determination of the Muskogee Education Center, located at the Muskogee, Oklahoma, regional office (RO).  


FINDINGS OF FACT

1.  Although the Veteran's enrollment was initially certified to extend to May 31, 2011, she completed her coursework early, and the final, revised enrollment certificate issued in September 2011 certified that she finished her program of education on May 19, 2011.

2.  As the result of her early completion of her Montgomery GI Bill program of education, the appellant was overpaid $522.87.


CONCLUSION OF LAW

The criteria for payment of educational assistance beyond May 19, 2011, the date she completed her program of education, under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill), have not been met.  38 U.S.C.A. § 3042 (West 2002); 38 C.F.R. § 21.7135 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  

The Veteran was found to be eligible for educational assistance under the Montgomery GI Bill (MGIB) in March 2005.  She embarked upon an approved program of education at Western Governors University in May 2005.  It was noted that her program was a distance learning program.

In December 2010, the school certified her enrollment in 13 credit hours for the period from December 1, 2010, to May 31, 2011.  She was accordingly awarded benefits for this period at the 3/4 time rate.  

On May 6, 2011, an adjustment enrollment certificate was received from the school, certifying her enrollment for the period from December 1, 2010, to May 31, 2011, in 18 credit hours.  On May 11, 2011, VA adjusted her award to provide for MGIB benefits at the full-time rate of $1,469 per month.  

However, in September 2011, an enrollment certificate was received, amending the ending date of her training period through May 19, 2011, noting that she had completed her degree program and graduated that date.  Award action reflecting this revised ending date of enrollment was taken in September 2011.  Because this enrollment certificate was received after all payments had been completed, she had already been paid MGIB benefits for the period through May 31, 2011, and an overpayment of $522.87, was created in her account.  

In October 2011, she submitted a notice of disagreement with this determination, stating that she had been certified for 18 hours which entitled her to full-time MGIB benefits.  She said she completed the 18 hours, plus an additional 3 hours needed to graduate.  She said that she had a deadline of May 31, 2011, to complete all of the required courses.  She was able to finish early, which she did to avoid any last minute complications that might delay her May 2011 graduation.  She enclosed a copy of a transcript, which showed she completed 21 "competency units" for the term beginning December 1, 2010, and that she was awarded a Bachelor of Arts in Mathematics on May 19, 2011.  

In her substantive appeal dated in January 2012, she stated that the course was self-paced, but that she had specific dates by which the course work and student teaching had to be completed.  She expressed her belief that VA had decided she was not entitled to the full-time entitlement based on her completing the term on May 19, 2011, instead of May 31, 2011.  She said that she was under the impression that her rate of educational assistance was based on the number of credit hours she completed.  She pointed out that the cost of her tuition was not reduced when she graduated on May 19, 2011.  She feels that she should not be assessed an overpayment.  

The regulation governing the effective date of reduction or discontinuance of MGIB educational assistance lists numerous situations resulting in reduced or discontinued benefits, and provides that if more than one type of reduction or discontinuance is involved, the earliest date will control.  38 C.F.R. § 21.7135.  The section pertinent to this case is as follows: 

End of course or period of enrollment.  If a veteran's or servicemember's course or period of enrollment ends, the effective date of reduction or discontinuance of his or her award of educational assistance will be the ending date of the course or period of enrollment as certified by the educational institution.  

38 C.F.R. § 21.7135(g) (2013).  

Here, the Veteran was given until May 31, 2011, to complete her coursework, and, hence, this date was properly assigned as the original ending date, because the Veteran was under no obligation, other than her own conscientiousness, to finish before that date.  However, she actually finished on May 19, 2011, and was awarded her degree on May 19, 2011.  Accordingly, as her period of enrollment ended May 19, 2011, the school correctly issued an amended enrollment certificate revising the ending date.  

Although the Veteran believes that her full-time status was reduced based on her early completion, this is not correct.  She remained entitled to benefits at the full-time rate, but only through May 19, 2011, rather than May 31, 2011.  Thus, the monthly amount she was due for full-time attendance was prorated to reflect her attendance for only part of the month.  

The Board acknowledges that the Veteran must pay the same amount of tuition, despite her early completion, and that it was due to her own hard work that she was able to complete her program before the deadline.  It is indeed unfortunate that she was penalized for her initiative, but, unfortunately, the law does not permit payment for a course after its completion.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  

In the statement of the case, the RO stated that "VA cannot pay for non-attendance of courses."  While that is true, it does not apply here, because the Veteran did not fail to attend her course, instead, she completed her program of education early.  The RO also stated that "claimant did not attend courses after May 19, 2011, but certified her enrollment and received payment as though she did."  However, it is the school, not the claimant, that certifies enrollment.  Also, she did not attend courses after May 19, 2011, because she had completed her courses before the deadline imposed by the school.  It is clear from her statements that she was unaware of this consequence of her diligence, and the Board finds all of her statements unquestionably credible.  She was certainly not at fault in the creation of the overpayment.  Nevertheless, while the reasons and bases as set forth in the statement of the case were unjustifiably accusatory, the ultimate decision, that the Veteran was only due educational assistance for the period through May 19, 2011, and, thus, was overpaid $522.87, was correct.

The Veteran's arguments are essentially equitable in nature.  The Secretary of VA, but not the Board, has discretionary power to provide equitable relief, and the appellant is free to apply to the Secretary and request that he exercise his discretionary authority to grant his claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7 (2009); see also Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, supra.  Authority to award equitable relief under 38 U.S.C.A. § 503(a) (West 2002) is committed to the sole discretion of the Secretary, and that the Board is without jurisdiction to consider matters which are solely committed to the Secretary's exercise of that discretion. See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

In sum, notwithstanding any extenuating circumstances or claims of fairness, the Board must apply the relevant law.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

The Veteran was not entitled to educational assistance beyond the date of her completion of her program of education, May 19, 2011; hence, the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


